ATTORNEYS FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
Darren D. Bedwell                                             Gregory F. Zoeller
Marion County Public Defender                                 Attorney General of Indiana

Ruth A. Johnson                                               Karl M. Scharnberg
Marion County Public Defender                                 Deputy Attorney General
Indianapolis, Indiana                                         Indianapolis, Indiana
______________________________________________________________________________

                                             In the                             FILED
                                Indiana Supreme Court                        Jun 29 2012, 11:35 am

                                _________________________________                    CLERK
                                                                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court
                                       No. 49S02-1201-CR-49

        WALTER LYLES,                                                 Appellant,

                                                 v.

        STATE OF INDIANA,                                       Appellee.
                                _________________________________

               Appeal from the Marion Superior Court, No. 49F08-1012-CM-90532
                        The Honorable Deborah J. Shook, Commissioner
                            _________________________________

            On Transfer from the Indiana Court of Appeals, No. 49A02-1104-CR-291
                           _________________________________

                                           June 29, 2012

Dickson, Chief Justice

        The defendant, Walter Lyles, has appealed his conviction for misdemeanor Criminal
Trespass, contending that there was insufficient evidence to support any inference that he lacked
a contractual interest in the property upon which he is accused of trespassing. We hold that there
was sufficient evidence to support his conviction.


        The underlying facts of the case are not in dispute. On December 3, 2010, the defendant
visited a bank branch located at 2600 West Michigan Street in Indianapolis, Indiana. The de-
fendant, an account holder of the bank, was seeking to obtain a "print-out" of his account for free
from one of the bank's tellers. Tr. at 17. Per its policy, the bank refused to give the defendant a
free "print-out" and instead offered to give the defendant a "statement" for a $6 fee. Tr. at 6. A
manager explained the bank's policy to the defendant, but the defendant persisted in his request
and became "irate and disrespectful." Tr. at 8. The manager then asked the defendant to leave
the bank and called the police when the defendant refused. The police officer who responded to
the bank's call arrested the defendant after first asking the defendant to leave multiple times.


        The State charged the defendant with Criminal Trespass as a class A misdemeanor under
Indiana Code Section 35-43-2-2. The case was tried before a commissioner, who found the de-
fendant guilty of misdemeanor Criminal Trespass. The defendant then initiated this appeal of his
conviction, claiming insufficient evidence. The Court of Appeals reversed the trial court, vacat-
ing the conviction. Lyles v. State, 956 N.E.2d 180 (Ind. Ct. App. 2011). We granted transfer
and now affirm the defendant's conviction for Criminal Trespass.


        On appeal, the defendant's only contention is that there was insufficient evidence to con-
vict him of Criminal Trespass as charged because he contends that there was no evidence from
which the trier of fact could infer that he lacked a contractual interest in the real property of the
bank.


        An accused person's right to Due Process of Law obliges the State to prove every element
of the charged offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 316, 99
S. Ct. 2781, 2787, 61 L. Ed. 2d 560, 571 (1979); Adkins v. State, 887 N.E.2d 934, 936–37 (Ind.
2008). When reviewing a claim of insufficient evidence, an appellate court neither reweighs the
evidence nor judges the credibility of the witnesses as this is the exclusive province of the jury.
Fleck v. State, 508 N.E.2d 539, 540 (Ind. 1987); Deal v. State, 140 Ind. 354, 356–61, 39 N.E.
930, 930–32 (1895) (establishing standard of review for claims of insufficient evidence). We
consider only the evidence most favorable to the State together with all reasonable and logical
inferences which may be drawn therefrom. Fleck, 508 N.E.2d at 540; Lee v. State, 156 Ind. 541,
545–46, 60 N.E. 299, 301 (1901) (requiring all reasonable inferences to be construed in favor of
verdict). "If a reasonable finder of fact could determine from the evidence that the defendant
was guilty beyond a reasonable doubt, then we will uphold the verdict." Justice v. State, 530
N.E.2d 295, 296 (Ind. 1988) (emphasis added).



                                                   2
        The Criminal Trespass statute criminalizes several categories of conduct relating to one
person's interference with another's property. See generally Ind. Code § 35-43-2-2. In this case,
the State charged the defendant with Criminal Trespass for violating Section 35-43-2-2(a)(2),
which makes it a crime for a person who, "not having a contractual interest in the property,
knowingly or intentionally refuses to leave the real property of another person after having been
asked to leave by the other person or that person's agent."1 Thus, the State must prove that the
defendant (1) knowingly or intentionally (2) refused to leave (3) the real property (4) of another
person (5) after having been asked to leave (6) by the person or the person's agent (7) when such
defendant lacked a contractual interest2 in the real property.3 See id. § 35-43-2-2(a)(2).


        In proving the lack of a contractual interest, the State need not "disprove every conceiva-
ble contractual interest" that a defendant might have obtained in the real property at issue. Fleck,


        1
            The word "property" as used in the term "contractual interest in the property" refers to the real
property from which the defendant refused to leave, as indicated by the use of the article "the" before the
word "property." See Ind. Code § 35-43-2-2(a)(2).
          2
            The term "contractual interest in the property" is not defined by the Criminal Trespass statute or
elsewhere in the Indiana Code. When interpreting a statute, we presume that the legislature intends the
common and ordinary meaning of the words it uses. Spaulding v. Int'l Bakers Servs., Inc., 550 N.E.2d
307, 309 (Ind. 1990); Foremost Life Ins. Co. v. Dept. of Ins., 274 Ind. 181, 186, 409 N.E.2d 1092, 1096
(Ind. 1980). The word "interest" is used as a noun in Section 35-43-2-2 and is modified by the adjective
"contractual." See Ind. Code § 35-43-2-2(a)(2). An "interest" is a "right, title, or legal share in some-
thing." Webster's Third New International Dictionary 1178 (1976). Something is "contractual" if it is
"of, relating to, or implying a contract," and a contract is "an agreement between two or more persons or
parties to do or not to do something." Id. at 494–95. Therefore, a "contractual interest in the property" is
a right, title, or legal share of real property arising out of a binding agreement between two or more par-
ties.
          3
            Although the State disputed the issue at oral argument, the lack of a contractual interest in the
real property at issue is a material element of the offense that the State must prove beyond a reasonable
doubt as part of its prima facie case. See Goodpaster v. State, 273 Ind. 170, 175, 402 N.E.2d 1239, 1242
(1980) (holding that the lack of a contractual interest is a material element of criminal trespass under In-
diana Code Section 35-43-2-2(a)(5), which reads "not having a contractual interest in the property, know-
ingly or intentionally enters the dwelling of another person without the person's consent"); accord Fleck,
508 N.E.2d at 540. This conclusion is evident from the fact that, in determining whether a statutory ex-
ception is a material element or an affirmative defense, we assess the location of the exception relative to
the location of the definition of the principal offense. If the exception is closely connected with the clause
creating the offense, the exception is a material element of that offense and must be proven by the State.
Russell v. State, 50 Ind. 174, 174 (1875). If, however, the exception is contained in a subsequent clause
or statute, the exception is an affirmative defense that must be raised by the defendant. Id. Here, the con-
tractual interest exception is part of the clause creating the offense and thus is properly considered a mate-
rial element of Criminal Trespass under Section 35-43-2-2(a)(2).


                                                      3
508 N.E.2d at 541. Were the State required to negate every conceivable contractual interest, it
would face a potentially impossible burden to identify and refute every possible contractual in-
terest a defendant might have in the property. This is more than due process requires. See Jack-
son, 443 U.S. at 316, 99 S.Ct. at 2787, 61 L. Ed. 2d at 571 (requiring only that the State prove
each material element of the offense "beyond a reasonable doubt"). Thus, as Fleck recognizes,
some contractual interests need not be disproven because they do not create any reasonable
doubt that a defendant lacks a contractual interest in the property. For this reason, the State satis-
fies its burden when it disproves those contractual interests that are reasonably apparent from the
context and circumstances under which the trespass is alleged to have occurred.


       At trial, there was evidence that the defendant was neither an owner nor an employee of
the bank as well as evidence that the bank manager had authority to ask customers to leave the
bank premises. This evidence, taken together, refuted each of the most reasonably apparent
sources from which a person in the defendant's circumstances might have derived a contractual
interest in the bank's real property: as an owner, as an employee, and as an account holder. Thus,
we hold that there was sufficient evidence from which a reasonable jury could infer that the de-
fendant did not have a contractual interest in the bank's real property.


                                            Conclusion


       We hold that there was sufficient evidence to support the defendant's conviction for
Criminal Trespass and affirm the trial court.


Sullivan, David, and Massa, JJ., concur. Rucker, J., dissenting with separate opinion.




                                                  4
Rucker, Justice, Dissenting.


       I respectfully dissent. I agree with the majority that “[t]he term ‘contractual interest in
the property’ is not defined by the criminal trespass statute or elsewhere in the Indiana Code.”
Slip op. at 3 n.2. However, our Court of Appeals has declared that the term “‘contractual inter-
est,’ as it is used in the criminal trespass statute, refers to the right to be present on another’s
property, arising out of an agreement between at least two parties that creates an obligation to do
or not to do a particular thing.” Taylor v. State, 836 N.E.2d 1024, 1026 (Ind. Ct. App. 2005) (cit-
ing A.E.B. v. State, 756 N.E.2d 536, 540 (Ind. Ct. App. 2001)), trans. denied. This appears to
me a perfectly reasonable definition. And indeed it is a point the State not only did not contest in
its Brief before the Court of Appeals but also the State conceded: “Defendant unquestionably had
a contractual right to be inside the CHASE branch as he was an accountholder.” Br. of Appellee
at 4. The State switched gears in its Petition to Transfer declaring instead that Taylor, along with
a line of cases consistent with Taylor, was wrongly decided. See Pet. to Trans. at 5-8 (citing
Pogue v. State, 937 N.E.2d 1253 (Ind. Ct. App. 2010); A.E.B., 756 N.E.2d 536; Woods v. State,
703 N.E.2d 1115 (Ind. Ct. App. 1998); Olsen v. State, 663 N.E.2d 1194 (Ind. Ct. App. 1996)).
Now, according to the State, “[h]aving an active account at a bank does not give a person a con-
tractual interest in the real property of the bank for purposes of the criminal trespass statute.”
Pet. to Trans. at 3. However, having already conceded the point, the State should not now be
heard to complain.


       In any event, the majority does not overrule existing Court of Appeals precedent in this
area of the law. Nor does the majority cite or attempt to distinguish the authority on which the
Court of Appeals precedent is based. The evidence here is undisputed that on December 3, 2010,
Lyles owned an account with CHASE bank with a positive balance. Based on existing precedent
Lyles thus had a contractual interest in the CHASE premises. Further, contrary to the State’s ini-
tial position, there was no evidence that Lyles’ contractual interest had been terminated at the
time of his arrest. As the Court of Appeals points out, “while there may have been sufficient ev-
idence to support a conviction for disorderly conduct, the State did not file any such charge. The
State has failed to prove an essential element of criminal trespass, namely that Lyles did not have
a contractual interest in the property, and the evidence is insufficient to support Lyles’ convic-
tion.” Lyles v. State, 956 N.E.2d 180, 182 (Ind. Ct. App. 2011). I agree and would therefore
reverse the judgment of the trial court.




                                             6